 LARSEN SUPPLY CO.Larsen Supply Co.,Inc.andGeneral Warehousemen,LocalNo.598, International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America,AFL-CIO." Case 21-CA-20622June 22, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn September 23, 1982, Administratve LawJudge Frederick C. Herzog issued the attached de-cision.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, LarsenSupply Co., Inc., Santa Fe Springs, California, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order.'On November 1, 1987,the Teamsters InternationalUnionwas read-mitted to theAFL-CIO Accordingly,the caption has been amended toreflect that change2 In adopting the judge's finding that the Respondent's showing of ob-jective considerations was insufficient to establish a good-faith doubt ofthe Union'smajority status,we have considered the cumulativeimpact ofthe factors advanced by the Respondent In this connection,we find that,even assuming arguendo the judge should havereceivedthe testimony ofone of the Respondent owners, Ray Larsen,to the effectthat eight ornine employees told him thatother employeesdid not desire union repre-sentation,such "unvenfied assertions of disenchantmentconveyed to Re-spondent secondhand" are insufficient to establish a reasonablegood-faithdoubtof theUnion'smajority statusCornell of California,222 NLRB303, 306 (1976), enfd 577 F 2d 513 (9th Cir 1978) Further,we agreewith the judge's relianceonArkay Packaging Corp,227NLRB 397(1976), butonly for thelimited propositionfor which he citedthat caseLana Hill Parke, Esq.,for the General Counsel.A.PatrickNagelandDavidMcVey, Esqs.,of NewportBeach, California, for the Respondent.DECISIONFREDERICKC.HERZOG, Administrative Law Judge.Basedon a charge filed by General Warehousemen,Local No.598, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO (the Union) that Larsen Suply Co., Inc. (theRespondent) has engaged in unfair labor practices in vio-lation of Section 8(a)(5) and (1) of the Act, a complaint295was issued on October 31, 1981, by the Regional Direc-tor for Region 21 of the National Labor Relations Board.Accordingly, this case was tried before me at Los An-geles, California, on June 17, 1982. At the trial all partieswere afforded the right to participate, to examine andcross-examine witnesses, and to adduce evidence in sup-port of their positions. All parties were also afforded theright to make oral argument and to file briefs at the con-clusion of the trial. The General Counsel chose to argueorally on the record, but waived the filing of a brief.Based on the record, plus my consideration of the brieffiled by the Respondent, I make the followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a corporation engaged in ware-housing and distrubuting plumbing supplies at its facilitylocated in Santa Fe Springs, California. In the course andconduct of its business it annually purchases and receivesgoods and products valued in excess of $50,000 directlyfrom suppliers located outside the State of California.The Respondent is, and at all times material has been,an employer engaged in commerce and in a business af-fecting commerce within the meaning of the Act.H. THE LABOR ORGANIZATIONThe Unionis now,and at all times material has been, alabor organization within the meaningof the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. The FactOn June 21,1979, the Board conducted a secret-ballotelection among the Respondent's employees based on apetitionfiled by theUnion in a unit described as follows:All warehousemen, including order fillers,packers,stockmen,checkers,and truckdrivers employed byRespondent at its facility located at 12055 SlausonAvenue,Santa Fe Springs, California,excluding allother employees, office clerical employees,guardsand supervisors as defined in the Act.Of 32eligible votes,28 cast ballots, with 14 voting infavor of representation by the Union, 12 voting againstthe Union,and 2 ballots being challenged.While the de-tails are unclear,it is conceded that one or both of thechalleged ballots were resolved"and that the Union wonthe election.As a result,and apparently with no objec-tions to conduct affecting the results of the electionbeing filed,the Union was certified as the exclusive col-lective-bargaining representative of the employees in theunit described above on August6, 1979.Following the Union's certification the parties met innegotiating sessions on December 1, 1980, and January13, 16, and 26,March 3 and12,April 7,and May 18,1981. They failed to reach a collective-bargaining agree-'As speculated by Respndent's counsel at the trial, perhaps by theUnion withdrawing its challenge to the one ballot it had challenged289 NLRB No. 41 296DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDment.JerryStephens,a business agent and organizer forthe Union, testified that he became involved with theRespondent's employees in November 1980, over a yearafter the election and certification.The first negotiatingsession came about only a month or so later.Accordingto Stephens,negotiations continued until May 18, 1981,atwhich time the Respondent's attorney,Nagel, prom-ised to submit the Respondent's "final proposals"withina week or two thereafter.Stephens went on to state thattheUnion's repeated efforts since then to secure suchproposals from the Respondent have proven fruitless.Instead of a proposal for a contract,theUnion re-ceived a letter from the respondent's attorney on August28, 1981. The letter read as follows:My client, Larsen Supply Co., has just advised methat only 11 employees out of a total of 42 current-ly in the bargaining unit were employed at the timeof the NLRB election in June,1979.I am furtherinformed by Larsen Supply that it has strong goodfaith doubt that your union currently represents thatmajority of the 42 employees in the bargaining unit.Based on the conviction that Teamsters Local 598does not represent the majority of Larsen Supply'semployees in the unit, Larsen Supply cannot as amatter oflaw engagein any further collective bar-gaining with you.At the trial the Respondent offered to prove that itmet and bargained with the Union after the certification,but that it was continually frustrated by what it regardedas the Union's ineptness, such as repeated attempts tocause the Respondent to agree to a standard form ofagreement used in the area,by changes in the Union'snegotiating team,and by the Union's lack of preparationfor negotiating sessions,etc.Moreover,the Respondentasserted that on December19, 1979,itannounced that itwould notmeet againwith the Union until the Union re-sponded to prior proposals by the Respondent, andstopped treating each negotiating session as an opportu-nity tobegin negotiations anew,with the Union's stand-ard area contract being used as a starting point for thebargaining.The Respondent also offered to prove thatthe Union was advised at the last bargaining session, onMay 18, 1981, that the Respondent would await theUnion's submission of "bottom line proposals"before theRespondent would make a "last and final offer."Finally, one of the Respondent's owners, Ray Larsen,testified that prior toAugust 28, 1981, he was ap-proached individually and at various times by eight ornine unit employees,2and that each of them told himthey "did not want the Union in there," and that theyhad "had enough of it" at the time the Union started itsorganizing campaign. The Respondent offered, but wasnot allowed, to prove that the eight or nine employeesmentioned above had been told by other employees thatthey did not desire the Union's representation.At no time did the Respondent file a charge with theBoard concerning its perception that the Union's con-2Only threeof whose nameshe recalled fully, though he also didrecall a fourth employee's first nameductin negotiations amountedto bad-faithbargaining.Nor was a decertification petition ever placed on file.B. ConclusionFor many years it has been the law that a certifiedunion enjoys an irrebuttable presumption of continuingmajority status for 1 year after its certification.RayBrooks v. NLRB,384 U.S. 96, 98-102, 104 (1954). In theinterests of stability in labor relations,the presumption ofmajority representative status continues afterthe firstyear(or, in the case of a voluntarily recognized union,after a"reasonable time")until it is rebutted by the em-ployer's proof that(1) at the time it withdrew recogni-tion the union, in fact,no longer enjoyed majority status,or (2) that the employer's refusal to bargain further waspredicated on a reasonably grounded doubt as to theUnion's continued majority status asserted in good faith,based on objective considerations, and raised in a contextfree of employer unfair labor practices. SeeU.S.GypsumCo., 157 NLRB 65 (1966);TerrellMachine Co.,173NLRB 1480 (1969).It is clear that the Respondent has neither succeedednor offered to demonstrate that its asserted"strong goodfaith doubt" was based on the sort of objective consider-ations that should be recognized by the Board or thecourts as valid excuses for refusing to bargain further.The evidence presented or proffered by the Respond-ent fails completely to reach the question of whether theUnion had lost majority support as of the date that rec-ognition was withdrawn. That eight or nine employeestold their employer that they remained firm in their con-viction that they opposed union representation serves theEmployer not at all. Assuming for the sake of argumentthat as many as nines unit employees in fact came toLarsen and told him that they opposed the Union it re-mains true that these eight or nine constituted scarcely22 percent of the employee complement. And even hadtheir numbers been greater,itmust be remembered thatLarsen never testified that these employees told him thatthey had changed their minds, or that they no longersupported the Union. Instead, so he testified, they saidthey adhered to the same views they had held about theUnion since before the election. Under these circum-stances,it seems most probable that the 8 or 9 employeeswho spoke to Larsenwere amongthe 12 employees whovoted against union representation.Thus, their views, asrecounted by Larsen, create no doubt at all, good faithor otherwise.'The Respondent argues that the question of an em-ployer's "good faith" in asserting a doubt is not to be de-termined solely on the evidence available to the employ-er at the time it asserts that a doubt exists. Indeed, theRespondent's brief goes so far as to claim that the factthat "actual knowledge"was not in existence until subse-quent to August 28,1981, is immaterial.However, as hasbeen stated,"when the Board makes this determination[as to the basis of the employer's doubt] it is not con-3Given Larsen's inability to recall more than three or fournames, Ifind thisa large assumption indeed4Golden State Habilitation Convalescent Center,224 NLRB 1618, 1619(1976), enf denied 568 F 2d 77 (1st Cir. 1977) LARSEN SUPPLY COtrolled, or even guided, by the later ascertained facts ofunion adherence or non-adherence. It is father the quesi-ton of fact whether the company had a reasonable basisat the timeof its refusalto bargainfor believing that ma-jority support of the bargaining union no longer existed."Bartenders Assn. of Pocatello,213 NLRB 651, 653 (1974),citing and quotingGulfmont Hotel,362 F.2d 588, 589(5th Cir. 1966);Holiday Inn of Dayton,212 NLRB 553(1974), on remand fromNLRB v. Holiday Inn of Dayton,474 F.2d 328 (6th Cir. 1973);Arkay Packaging Corp., 227NLRB 397 (1976).It is obvious that progress in negotiations has been, tosay the least, less than reasonable people might hope for.But the precise cause of the lack of progress is not soclear.Whether it was due to some failing of the Union'snegotiators or to intransigence on the part of the Re-spondent's negotiator seems largely irrelevant to thequestion of whether the Respondent acted lawfully onAugust 28, 1981, in withdrawing recognition. For, evenif there has been established a sudden change in theUnion's bargaining posture,it is settled law that vagariesin a union's tactics do not constitute "objective consider-sations" sufficient to justify withdrawing from bargain-ing.Peoples' Gas System,238 NLRB 1008 (1978).Finally,while I doubt the adequacy of this record tosupport a finding that "turnover" in the employee com-plement has occurred, I am, for the sake of argument, as-suming to be true the statement asserted in the August28, 1981, letter, i.e., that only 11 of the 42 then employedwere employed there at the time of the election. None-theless, I find this inadequate to justify the Respondent'swithdrawal of recognition. In this, I rely on the pre-sumption that newly added employees support the Unionin the same proportion as was shown by the election.LaystromMfg. Co.,151NLRB 1482 (1965);Peoples' GasSystem,supra.In sum, I conclude that, "[I]n refusing to bargain be-cause of an alleged decline in union adherents, the em-ployer is acting as a vicarious champion of its employees,a role no one has asked it to assume."Sahara-TahoeCorp. v.NLRB,648 F.2d 553 (9th Cir. 1980), enf. denied241NLRB 106 (1979). By such actions the Respondentfailed and refused to bargain collectively in good faith,and thereby violated Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1.The Respondent is an employer within themeaningof Section 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Unionis a labor organization within the mean-ing of Section 2(5) of the Act.3.The following employees of the Respondent consti-tute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act:All warehousemen, including order fillers, packers,stockmen, checkers, and truckdrivers employed byRespondent at its facility located at 12055 SlausonAvenue, Santa Fe Springs, California, excluding allother employees, office clerical employees, guardsand supervisors as defined in the Act.2974.At all timessinceJune 21, 1979, the Union, byvirtue of Section 9(a) of the Act, has been, and is, theexclusive representative of employees in the unit de-scribed abovein paragraph3 for the purpose of collec-tive bargaining with respect to rates of pay, wages, hoursof employment, and other terms and conditions of em-ployment.5.The Respondent violated Section 8(a)(5) and (1) ofthe Act by withdrawing recognition from the Union onAugust 28, 1981, and, thereafter, failing and refusing tobargain collectively in good faith.6.The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within themeaningof Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edsORDERThe Respondent, Larsen Supply Co., Inc., Santa FeSprings,California, its officers, agents, successors, andassigns, shall1.Cease and desist from(a) Refusing to recognize and bargaincollectively withGeneralWarehousemen, Local No. 598, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, AFL-CIO as the exclusive bar-gaining representative of the employees in the unit de-scribed below, concerning rates of pay, wages, hours ofemployment, and other conditions of employment:All warehousemen, including order fillers, packers,stockmen, checkers, and truckdrivers employed byRespondent at its facility located at 12055 SlausonAvenue, Santa Fe Springs, California, excluding allother employees, office clerical employees, guardsand supervisors as defined in the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain collectively with the above-named Union, as the exclusive collective-bargaining rep-resentative of all the employees in the unit describedabove, concerning rates of pay, hours of employment,and other conditions of employment and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post the attached notice marked "Appendix" at itsSanta Fe Springs, California place of business.6 Copies ofIf no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesAll outstanding motions inconsistent with this recommended Orderare denied6 If this Order is enforced by a judgmentof a UnitedStates court ofappeals, the words in the notice reading"Postedby Order ofthe Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " 298DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthis notice, on forms to be provided the Regional Direc-tor for Region 21, after being duly signed by Respondentor an authorized representative, shall be conspicuouslyposted immediately upon receipt and maintained for 60consecutive days thereafter in all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(c)Notify theRegionalDirectorinwritingwithin 20days from the date of this Order what steps the Re-spondenthas takento comply.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for othermutual aidor protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT do anything that intereferes with theserights.More specifically.WE WILL NOT refuse to recognize and bargain collec-tivelywithGeneralWarehousemen, Local No. 598,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO asthe exclusive bargaining representative of the employeesin the unit described below, concerning rates of pay,wages,hours of employment, and other conditions ofemployment. The bargaining unit is:All warehousemen, including order fillers, packers,stockmen, checkers, and truckdrivers employed bythe Respondent at its 12055 Slauson Avenue, SantaFe Springs, California, excluding all other employ-ees, office clerical employees, guards and supervi-sors asdefined in the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofrights guaranteed them by Section 7 of the Act.WE WILL bargain collectively, on request, with theabove-named Union, as the exclusive bargaining repre-sentative of all the employees in the unit describedabove, with respect to rates of pay, wages, hours of em-ployment, and other conditions of employment and, if anunderstanding is reached, embody such understanding ina signed agreement.LARSEN SUPPLY CO., INC.